Citation Nr: 9927035	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1969 to October 
1972.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for PTSD.  In 
May 1999, the RO increased the disability rating for PTSD to 
50 percent, effective from May 19, 1995.  Thus, the issue 
before the Board is that stated on the first page of this 
decision.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDING OF FACT

The veteran's disability from PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; impaired impulse control such as irritability, with 
periods of violence; difficulty in adapting to stressful 
circumstances including work or work-like setting; inability 
to establish and maintain effective relationships; 
intermittent symptoms of chronic depression, insomnia, 
nightmares, avoidance of feelings, and an inclination toward 
isolation; but without gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
name of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, and no higher, for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.30, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records contain no indication that the 
veteran had complaints, diagnoses, or treatment for PTSD or 
any other acquired neuropsychiatric disorder.  The earliest 
dated documentation in the claims folder which shows 
treatment for a neuropsychiatric disorder was made in March 
1984 when the veteran was hospitalized at a private hospital 
for symptoms diagnosed as a major depressive episode.  A 
report of a VA examination dated in July 1985 contains a 
diagnosis of rule out post-Vietnam stress disorder.  The 
veteran was admitted to a VA hospital in June 1986 for 
observation and evaluation of complaints of anxiety, tension, 
eye twitching, perspiration and hot flashes.  After 
psychological testing, an examiner recorded impression of 
generalized anxiety disorder and very mild, delayed PTSD.  A 
psychiatrist concurred with those diagnoses.

A September 1986 rating decision granted service connection 
for PTSD, rated as 10 percent disabling from November 1985.  
The rating was increased to 30 percent by an August 1987 
rating decision, effective from July 1987, after a period of 
hospitalization during which the rating was 100 percent.  
Since 1987, the veteran has been hospitalized several times, 
occasionally after suicide attempts by drug overdose, with 
diagnoses of PTSD and alcohol dependence.  He was seen on an 
outpatient basis at a VA mental health clinic during the 
period from August 1991 to December 1996.

In a letter dated in January 1997, a readjustment therapist 
detailed the veteran's history and reported that the 
veteran's current symptoms were chronic depression, night 
sweats, nightmares, flashbacks, intrusive thoughts, survival 
guilt, isolation, avoidance of feelings, and anxiety.  His 
social history included three divorces and isolation from his 
children.  The therapist reported that the veteran's symptoms 
rendered him "nonfunctional" in his personal life and in 
the workplace.  The veteran reported having had at least 26 
different jobs, with lengthy periods of unemployment, since 
returning from Vietnam.

The veteran was hospitalized for treatment of PTSD during 
part of April and May 1998.  The hospital summary does not 
contain any details concerning his symptoms.  On a scale used 
to measure overall level of functioning, the veteran was 
within a range indicative of serious symptoms, such as 
suicidal ideation, severe obsessional rituals, or serious 
social, occupational or school impairment, such as lack of 
friends and inability to keep a job.  The physician who wrote 
the report expressed his concern about the veteran because of 
two major problems.  One was severe chronic obstructive 
pulmonary disease.  The other was emotional impairment, with 
labile affect and inability to hold a job.

The veteran was admitted to a VA urgent care clinic in 
January 1999 after a three-day alcohol binge.  He reported 
feeling suicidal with a plan of overdosing on his 
medications.  A psychiatry resident report contains a 
diagnosis of alcohol intoxication and possible substance 
abuse mood disorder.  He was admitted to a VA hospital for 
residential substance abuse treatment in February 1999.  He 
reported binging on alcohol four to five times per year.  He 
further reported that he started drinking at age 15 and 
gradually increased his drinking.  He reported complaints of 
anxiety, crying spells, insomnia, nightmares, flashbacks, and 
hallucinations.  On mental status examination, he was 
oriented to time, place, and person.  He was coherent.  He 
was depressed.  His affect was flat.  He felt hopeless and 
helpless.  His memory was unimpaired.  His intellectual 
functioning was within normal range.  Psychological testing 
confirmed the diagnosis of PTSD.

In March 1999, a VA counseling psychologist reported that 
vocational rehabilitation of the veteran was not feasible.  
The psychologist concluded, based on previous testing, that 
the veteran was not employable due to impairment of emotional 
stability, inability to get along with coworkers, extreme 
difficulty establishing and maintaining relationships with 
others, and his history of alcohol abuse.

During a VA neuropsychiatric examination in March 1999, the 
veteran reported isolating himself from others.  He felt 
anxious and had frequent panic attacks.  He reported having 
had more than 30 jobs.  He stated that most of the time he 
could not work because he would "blow up" when someone 
would say something and he would get into trouble.  He 
reported having no friends.  He denied having any hobbies.  
On mental status examination, his mood was depressed.  His 
affect was appropriate.  He denied suicidal or homicidal 
thoughts, auditory or visual hallucinations, and paranoid 
ideas.  He was oriented to time, place, person, and 
situation.  Remote memory was good and recent memory was 
satisfactory.  Retention and recall were not as good.  He was 
able to do serial sevens in reverse from 100.  Judgment and 
impulse control were "not too good."  His insight was fair.  
The examiner reported a diagnosis of PTSD.  On a scale use to 
measure overall functioning, the score was indicative of 
serious symptoms, such as suicidal ideation, severe 
obsessional rituals, or serious social, occupational or 
school impairment, such as lack of friends and inability to 
keep a job.

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

After a thorough review of the entire record, the Board finds 
that the veteran's disability from PTSD is manifested by 
intermittent symptoms of depression, insomnia, nightmares, 
avoidance of feelings, and an inclination toward isolation, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood, with serious 
difficulty establishing and maintaining effective work and 
social relationships.  The Board concludes that the criteria 
for a rating of 70 percent for PTSD are met.

The remaining question is whether the criteria for the 100 
percent schedular rating are met.  Although the veteran has 
been considered infeasible for VA vocational rehabilitation 
and has serious impairment in his social, occupational, and 
school functioning, the veteran does not have any of the 
specific symptoms listed as criteria for the 100 percent 
rating under the revised regulations, i.e., gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for name of close relatives, own 
occupation, or own name.  Consequently, the Board concludes 
that the veteran does not meet the schedular criteria for a 
100 percent rating.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the rating schedule is not inadequate, as it 
does provide for a 100 percent rating when the required 
manifestations are shown.  In addition, the veteran's 
disability picture is not so exceptional or unusual as to 
render impractical the application of regular schedular 
standards.  The veteran has not required frequent periods of 
hospitalization for his PTSD.  In addition, although the 
veteran's PTSD clearly interferes with his employment, the 
disability picture is neither exceptional nor unusual.  
Therefore, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.

Nonetheless, the Board also notes that 38 C.F.R. § 4.16 
provides that total disability ratings for compensation 
(TDIU) may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  In this case, the RO denied the veteran's TDIU 
claim in May 1999, and notified the veteran of this decision 
by a letter dated May 5, 1999.  The record before the Board 
contains a photocopy of a letter dated May 25, 1999, from the 
veteran.  The letter indicates that it is a notice of 
disagreement and request for increased disability, but it 
also states that it "is not a request for unemployability at 
this time."  The veteran has one year from the date of the 
May 5, 1999, letter from the RO to file a notice of 
disagreement (NOD) with the denial of a TDIU rating.  See 
38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. § 20.302 (1998).  
As he has not filed a NOD, this matter is not now before the 
Board on appeal.  Moreover, although a TDIU claim predicated 
on a particular service-connected condition is inextricably 
intertwined with a rating increase claim regarding the same 
condition, the converse does not necessarily follow, that is, 
it does not necessarily follow that a rating increase claim 
for a particular service-connected condition is inextricably 
intertwined with a TDIU rating claim predicated on that 
condition.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  
Thus, the Board concludes that a TDIU claim is not now before 
the Board on appeal.  


ORDER

An increased rating of 70 percent, and no higher, for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

